February 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     G. CHRISTIAN CORCORAN AND PEGGY CORCORAN, Appellants

NO. 14-12-00983-CV                          V.

    ATASCOCITA COMMUNITY IMPROVEMENT ASSOCIATION, INC.,
                            Appellee
                ________________________________

       Today the Court heard its own motion to dismiss the duplicate appeal from
the judgment signed by the court below on October 9, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED. The appeal of
the same judgment filed under our case number 14-12-00982-CV remains pending.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, G. Christian Corcoran and Peggy Corcoran, jointly and severally.
      We further order this decision certified below for observance.